 1                                                                 HONORABLE JUDGE LASNIK
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     ALPHAPRINT, INC. DBA                            Case No. 2:18-cv-01639-RSL
 9   ALPHAGRAPHICS SEATTLE,
10                     Plaintiff,
                                                    ORDER GRANTING MOTION TO FILE
11          v.                                      UNDER SEAL
12   REID P. BAKER, et al.,
13                     Defendants.
14

15          THIS MATTER came before the Court for consideration on plaintiff’s “Motion to Seal
16   Documents Submitted in Support of Plaintiff’s Motion for Preliminary Injunction.” Dkt. # 15. The
17   motion is unopposed. Having considered the papers filed in support of the motion and the records
18   and files herein, the motion is GRANTED. Docket numbers 21-23 shall remain under seal.
19

20          Dated this 22nd day of January, 2019.

21

22
                                                 A
                                                 Robert S. Lasnik
                                                 United States District Judge
23

24

25
26
     ORDER GRANTING MOTION TO FILE UNDER SEAL - 1
